145 U.S. 52
12 S.Ct. 814
36 L.Ed. 620
OREGON RY. & NAV. CO.v.OREGONIAN RY. Co., Limited.
April 25, 1892.

Four actions were brought by the Oregonian Railway Company, Limited, a corporation organized under the laws of Great Britain, against the Oregon Railway & Navigation Company, a corporation formed under the general laws of Oregon, on the covenants of a lease, the first three to recover semi-annual installments of rent, and the fourth for the expenses of keeping up the lessor's organization. The actions having been argued together, the court allowed motions to strike out certain portions of the answer, sustained demurrers to other portions, and overruled demurrers to the replies. 27 Fed. Rep. 277. The cases were then consolidated and tried as one, to the court without a jury, which rendered judgment for plaintiff for $294,689.25, and costs and disbursements. Defendant brings error. Reversed.
A prior action between the same parties for a previous installment of rent resulted in a like judgment below, (22 Fed. Rep. 245, and 23 Fed. Rep. 232,) which judgment was reversed in the supreme court on the ground that, under the laws of Oregon, neither the lessee nor lessor had any power to execute the lease, and that the lessee was not estopped from denying its validity by three years' use of the road, accompanied by payment of the rental during that time. See Oregon Ry. & Nav. Co. v. Oregonian Ry. Co., 9 Sup. Ct. Rep. 409, 130 U. S. 1.
[Statement of Case from pages 53-55 intentionally omitted]
J. N. Dolph, for plaintiff in error.
MR. CHIEF JUSTICE FULLER.


1
The judgment is reversed, and the cause remanded, upon the authority of Oregon Ry. & Nav. Co. v. Oregonian Ry. Co., 130 U. S. 1, 9 Sup. Ct. Rep. 409.